    20-50356-rbk Doc#43 Filed 06/11/20 Entered 06/11/20 23:29:51 Imaged Certificate of
                                    Notice Pg 1 of 3
                         UNITED STATES BANKRUPTCY COURT
                                Western District of Texas

                                                                        Bankruptcy Case
                                                                                        20−50356−rbk
                                                                                   No.:
                                                                           Chapter No.: 7
                                                                                 Judge: Ronald B. King
IN RE: Randy Benavides Balderas , Debtor(s)


                ORDER FIXING LAST DATE FOR FILING PROOFS OF CLAIM,
                         COMBINED WITH NOTICE THEREOF
       Notice having been previously given that creditors of the above−named debtors were not required to file
proofs of claim, and it now appearing that a possible dividend may be declared for creditors at a later date, it is
ORDERED, AND NOTICE HEREBY GIVEN THAT

    9/9/20 is hereby fixed as the last date for filing of proofs of claim by any creditor of the above−named debtors
who desires to have his claim allowed so that he may share in any distribution to be paid from the estate. A proof of
claim filed by a governmental unit is timely filed if it is filed not later than 180 days after the date of the order for
relief. Creditors and governmental units must file a claim, whether or not they are included in the list of creditors filed
by the debtors, no later than the date above fixed or their claim will not be allowed, except as otherwise provided by
law. Claims may be filed using the court's Online Claim Filing System without having to complete a paper proof
claim form. This is located on the Bankruptcy Court's Website: http://www.txwb.uscourts.gov.

      Those filers who do not have access to the internet may obtain an official B410 Proof of Claim form at any
bankruptcy clerk's office and submit it to the following:

MAIL ORIGINAL PROOF OF CLAIM TO:                              MAIL COPY OF PROOF OF CLAIM TO:

U. S. BANKRUPTCY COURT                                        Jose C Rodriguez
615 E. HOUSTON STREET, ROOM 597                               342 W Woodlawn, Suite 103
SAN ANTONIO, TX 78205                                         San Antonio, TX 78212

       You are further notified that if a distribution is to be declared for creditors, it will not be made until conclusion
of the administration of this estate by the trustee. At a later date, you will be given notice of, and an opportunity to
object to, the trustee's final report and accounting.

      **** ANY CLAIMANT WHO HAS PREVIOUSLY FILED A CLAIM IN THESE PROCEEDINGS IS NOT
                 REQUIRED TO RE−FILE SAME AND MAY DISREGARD THIS NOTICE.


Dated: 6/9/20
                                                                 Barry D. Knight
                                                                 Clerk, U. S. Bankruptcy Court




                                                                                                [Set Bar Date Notice/Order] [Ntcosbrdtapac]
       20-50356-rbk Doc#43 Filed 06/11/20 Entered 06/11/20 23:29:51 Imaged Certificate of
                                       Notice Pg 2 of 3
                                      United States Bankruptcy Court
                                        Western District of Texas
In re:                                                                                  Case No. 20-50356-rbk
Randy Benavides Balderas                                                                Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0542-5           User: lunae                  Page 1 of 2                   Date Rcvd: Jun 09, 2020
                               Form ID: 148                 Total Noticed: 55


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 11, 2020.
db             +Randy Benavides Balderas,    P.O. Box 40,    Charlotte, TX 78011-0040
17969824       +Alamo Iron Works,    943 AT&T Center Pkwy.,    San Antonio, TX 78219-3134
17969825        Arnold Oil Company Fuels, LLC,     P.O. Box 18089,    Austin, TX 78760-8089
17969826       +Atascosa County,    c/o Don Stecker,    711 Navarro, Suite 300,     San Antonio, TX 78205-1749
17973908       +Atascosa County,    c/o Don Stecker,    112 E. Pecan Street, Suite 2200,
                 San Antonio, TX 78205-1588
17969827       +Capital Farm Credit,    3000 Briarcrest Dr., Suite 422,     Bryan, TX 77802-3000
17969828       +Capital One Bank, N.A.,    5444 Westheimer Rd.,     Houston, TX 77056-5397
18016096       +Capital One, NA,    Jennifer F. Wertz,    Jackson Walker LLP,    100 Congress Avenue, Suite 1100,
                 Austin, TX 78701-4042
17969829       +Caterpillar Financial Services Corp.,     c/o John M. Castillo,
                 Farrimond, Castillo & Brenahan, PC,     130 E. Travis, Suite 350,     San Antonio, TX 78205-1784
17969830       +Caterpillar Financial Services corp.,     2120 West End Ave.,    Nashville, TN 37203-5341
17969831       +Charlotte ISD,    c/o Don Stecker,    711 Navarro St., Suite 300,     San Antonio, TX 78205-1749
17973931       +Charlotte ISD,    c/o Don Stecker,    112 E. Pecan Street, Suite 2200,
                 San Antonio, TX 78205-1588
17969832       +Christopher Clifton,    Associated Supply Company, Inc.,     4146 IH-10 East,
                 San Antonio, TX 78219-4014
17969834       +Curl Stahl Geis, PC,    Attn: Paul T. Curl,    700 N. St. Mary’s St., Suite 1800,
                 San Antonio,TX 78205-3502
17969835       +Davidson, Troilo, Ream & Garza,     601 NW Loop 410, Suite 100,     San Antonio, TX 78216-5511
17969836       +Ed Phillips, Jr.,    E. Phillips Legal, PC,    215 West Bandera, Suite 476-114,
                 Boerne, TX 78006-2820
17969837       +Elvira Salmeron Jones (ex-wife),     428 Chaparral Dr.,    Pleasanton, TX 78064-3908
17969838       +Falcon Leasing,    183 Cedar Drive, Suite B,    Foley, MN 56329-4402
17986879       +Falcon Leasing,    A Division of Falcon National Bank,     28 11th Ave South,
                 St. Cloud, MN 56301-6448
17969839       +Hinds Well Service, LLC,    3601 Veterans Blvd.,     Del Rio, TX 78840-2823
17969840       +Hooge Farms, Inc.,    P.O. Box 908,    Poteet, TX 78065-0908
17969842       +Jacqueline Balderas,    2049 FM 3006,    Pleasanton, TX 78064-6980
17969843       +Jacqueline Perez (wife),    2049 FM 3006,    Pleasanton, TX 78064-6980
17969844       +Joe Ruple/Michael Stewart,    P.O. Box 190,    110143 IH 37,    Pleasanton, TX 78064-6712
17969845       +John Deere Construction,    23176 Network Place,     Chicago, IL 60673-1231
17969846        John Deere Financial,    6400 N.W. 86th Street,     P.O. Box 6600,    Johnston, IA 50131-6600
17969847        Julia A. Kuglen,    Attorney at Law,    1104 Nueces St., Suite 104,     Austin, TX 78701-2106
17969848       +Leonard May,    206 Sisterdale Road,    Boerne, TX 78006-5918
17969849      #+Linebarger Goggan Blair & Sampson,     Don Stecker,    711 Navarro, Suite 300,
                 San Antonio, TX 78205-1749
17969850       +Linn Anglin,    c/o Alexey Tarasov, Esq.,    5211 Reading Road,     Rosenberg, TX 77471-5758
17969852       +Matheson Tri-Gas, Inc.,    813 Oak Street,    Jourdanton, TX 78026-2845
17969853       +Mathew K. Franklin,    120 Preston St.,    Plesanton, TX 78064-4004
17969854      #+Oilfield Support Services, Inc.,     16350 Park Ten Place, #218,     Houston, TX 77084-5147
17969855       +Patrick H. Autry,    Branscomb, PC,    711 Navarro St., Suite 500,     San Antonio, TX 78205-1889
17969856       +Pleasanton Express,    P.O. Box 880,    Pleasanton, TX 78064-0880
17969857       +RDO Equipment Co.,    c/o Jones, Allen & Fuquay, LLP,     8828 Greenville Ave.,
                 Dallas, TX 75243-7143
17969858       +Rocky Hill Equipment Rentals, Inc.,     15305 IH 35 North,    Selma, TX 78154-3817
17969859       +Scottrade Bank Equipment Finance,     c/o Jenkins & Kling, PC,     150 N. Meramec Ave., Suite 400,
                 St. Louis, MO 63105-3753
17969860       +Security Service F.C.U.,    16211 La Cantera Pkwy.,     San Antonio, TX 78256-2421
17981594       +Security State Bank,    c/o Law Offices of Elizabeth G. Smith,      6655 First Park Ten, Ste. 240,
                 San Antonio, TX 78213-4304
18002817       +Security State Bank,    Keith Taylor, Senior Vice President,     1726 US Hwy 90 East,
                 Castroville TX 78009-5402
17969861       +Security State Bank,    1194 W. Oaklawn,    Pleasanton, TX 78064-3958
17969862       +TexDoor, Ltd.,    11202 Bomar Lane,    San Antonio, TX 78233-6183
17969863       +Thomas Moy and Sons,    Water Well Drilling, Inc.,     12323 N. State Hwy. 123,
                 Falls City, TX 78113-5626
17969864       +Triple S Steel Supply Co.,    11310 West Little York,     Houston, TX 77041-4917
17969865       +U.S. Small Business Admin.,    727 E. Durango Rm A-5l3,     Federal Building,
                 San Antonio, Texas 78206-1209
17969866       +United Rentals (North America), Inc.,     c/o Barnett Garcia,    3821 Juniper Trace, Sutie 108,
                 Austin, TX 78738-5506
17969867        United States Attorney,    Taxpayer Division,    601 N.W. Loop 410 Suite 600,
                 San Antonio, TX 78216-5512
17969868        United States Attorney General,     950 Pennsylvania Ave., NW,     Washington, DC 20530-0001
17969869       +William & Janice Ruple,    201 Brian Dr.,    Pleasanton, TX 78064-1501
17969870       +William B. Kingman,    William B. Kingman, P.C.,     3511 Broadway,    San Antonio, TX 78209-6513
         20-50356-rbk Doc#43 Filed 06/11/20 Entered 06/11/20 23:29:51 Imaged Certificate of
                                         Notice Pg 3 of 3


District/off: 0542-5                  User: lunae                        Page 2 of 2                          Date Rcvd: Jun 09, 2020
                                      Form ID: 148                       Total Noticed: 55


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QJCRODRIGUEZ.COM Jun 10 2020 05:28:00      Jose C Rodriguez,    342 W Woodlawn, Suite 103,
                 San Antonio, TX 78212-3314
ust             E-mail/Text: USTPRegion07.SN.ECF@usdoj.gov Jun 10 2020 02:09:06
                 United States Trustee - SA12,    US Trustee’s Office,    615 E Houston, Suite 533,    PO Box 1539,
                 San Antonio, TX 78295-1539
17969833       +EDI: CHRM.COM Jun 10 2020 05:28:00      Chrysler Capital,    P.O. Box 961275,
                 Fort Worth, TX 76161-0275
17969841        EDI: IRS.COM Jun 10 2020 05:28:00      Internal Revenue Service,    P.O. Box 7346,
                 Philadelphia, PA 19101-7346
                                                                                              TOTAL: 4

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
17973933*        +Atascosa County,    c/o Don Stecker,   112 E. Pecan Street, Suite 2200,
                   San Antonio, TX 78205-1588
17973932*        +Charlotte ISD,    c/o Don Stecker,   112 E. Pecan Street, Suite 2200,
                   San Antonio, TX 78205-1588
17969851       ##+Luis Navarro,    c/o The Aguirre Law Firm, PLLC,   2632 Broadway St., #302S,
                   San Antonio, TX 78215-1142
                                                                                                                    TOTALS: 0, * 2, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 11, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 8, 2020 at the address(es) listed below:
              Blake Rasner     on behalf of Creditor   Santander Consumer USA Inc. dba Chrysler Capital
               brasner@haleyolson.com, dserenil@haleyolson.com
              Donald P. Stecker    on behalf of Creditor   Atascosa County don.stecker@lgbs.com
              Ed P. Phillips, Jr.    on behalf of Creditor   John Deere Construction & Forestry Company
               ed@ephillipslegal.com
              Elizabeth Grace Smith    on behalf of Creditor   Security State Bank beth@egsmithlaw.com,
               maryann@egsmithlaw.com
              Jose C Rodriguez    jrodlaw@sbcglobal.net, lettyreyna@sbcglobal.net;jrodriguez@ecf.axosfs.com
              United States Trustee - SA12    USTPRegion07.SN.ECF@usdoj.gov
              William R. Davis, Jr    on behalf of Debtor Randy Benavides Balderas wrdavis@langleybanack.com,
               msolberg@langleybanack.com
                                                                                             TOTAL: 7
